          Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 1 of 30




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                            §
    In re:                                                  §
                                                            §       Chapter 11
                             1
    EAGLE PIPE, LLC,                                        §
                                                            §       Case No. 20-34879 (MI)
              Debtor.                                       §

         ORDER (A) APPROVING BIDDING PROCEDURES AND CERTAIN BID
         PROTECTIONS, (B) SCHEDULING BID DEADLINE, AUCTION DATE,
       AND SALE HEARING AND APPROVING FORM AND MANNER OF NOTICE
      THEREOF, AND (C) APPROVING CURE PROCEDURES AND THE FORM AND
                        MANNER OF NOTICE THEREOF
                            [Relates to Docket No. __]

             Upon the motion (the “Motion”), 2 filed by Eagle Pipe, LLC, the above-captioned debtor

and debtor in possession (the “Debtor”), for entry of an order pursuant to 11 U.S.C. §§ 363 and

365 and Rules 2002, 6004, and 6006 of the Federal Rules of Bankruptcy Procedure (a) approving

the bidding procedures attached hereto as Appendix 1 (the “Bidding Procedures”) and certain

bidding protections, (b) scheduling the bid deadline, auction date, and sale hearing (the “Sale

Hearing”) and approving the form and manner of notice thereof; and (c) approving procedures to

cure any default pursuant to section 365(b)(1) of the Bankruptcy Code and the form and manner

of notice thereof; and the Court having jurisdiction to consider the Motion pursuant to 28 U.S.C.

§ 1334; and this being a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (N), and (O); and

it appearing that notice of the Motion and the Bidding Procedures Hearing was sufficient under

the circumstances, and that no other or further notice is required; and the Court having determined




1
    The last four digits of Debtor’s federal tax identification number are (1119).
2
    Capitalized terms used herein but not otherwise defined shall have the meaning ascribed to them in the Motion.



4830-3251-5278.5
        Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 2 of 30




that the relief requested in the Motion is in the best interests of the Debtor and its estate, and good

and sufficient cause having been shown, the Court hereby further finds as follows:

         A.        The Debtor has articulated good and sufficient reasons for (i) approving the Bidding

Procedures, (ii) the grant of certain bid protections in favor of one or more potential Stalking Horse

Bidders, the amount, reasonableness, and payment of which is to be later determined if any

objections are timely asserted to the Debtor’s filed designation of a Stalking Horse Bidder(s), (iii)

approving the manner of notice of the Motion, and establishing the Bid Deadline, the Auction, the

Sale Hearing, and the assumption and assignment of the Assumed Contracts and proposed cure

relating thereto, and (iv) scheduling the Sale Hearing.

         B.        If the Debtor enters into a stalking horse purchase agreement with a Stalking Horse

Bidder and grants to such Stalking Horse Bidder the protections (including the Break-Up Fee)

within the ranges set forth in this Order, and no party objects prior to the expiration of the Break-

Up Fee Objection Period (defined herein), or such timely objection is overruled by the Court after

a hearing thereon, then the Debtor’s payment to the Stalking Horse Bidder of the Break-Up Fee

on the terms set forth in this Order shall be determined to be (i) an actual and necessary cost and

expense of preserving the Debtor’s estate, within the meaning of section 503(b) of the Bankruptcy

Code, (ii) of substantial benefit to the Debtor’s estate, (iii) reasonable and appropriate, in light of

the size and nature of the Proposed Sale and the efforts that have been and will be expended by a

potential Stalking Horse Bidder notwithstanding that the Proposed Sale is subject to higher or

better offers, (iv) negotiated by the parties at arms’ length and in good faith, and (v) necessary to

ensure that a potential Stalking Horse Bidder will continue to pursue its proposed acquisition of

the Debtor’s assets. For the avoidance of all doubt, the failure of the Administrative Agent to




4830-3251-5278.5
        Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 3 of 30




object to the Motion shall in no way be deemed to be consent to the allowance or payment of the

Break-Up Fee or the designation of the yet-unnamed Stalking Horse Bidder.

         C.        The Bidding Procedures are reasonable and appropriate and represent the best

method for maximizing the realizable value of the Debtor’s assets in part, in total, or as a going

concern transaction.

         IT IS HEREBY ORDERED THAT:

         1.        The Motion (as it pertains to approval of the matters set forth herein) is GRANTED

as set forth herein. Any objections that have not been previously resolved or withdrawn are

overruled on the merits.

                                          Notice Procedures

         2.        Within three (3) business days after entry of this Order, the Debtor shall serve

copies of the Motion and this Order, including (i) a copy of the Bidding Procedures attached hereto

as Appendix 1, and (ii) the notice of Bid Deadline, Auction, and Sale Hearing substantially in the

form attached hereto as Appendix 2 (the “Sale Notice”) (collectively, the “Bid Package”), via first

class U.S. mail, postage prepaid, upon the following (collectively, the “Bid Notice Parties”) (a) all

potential buyers previously identified or solicited by the Debtor or B. Riley Advisory Services

(“B. Riley”) and any additional parties who have previously expressed an interest to the Debtor or

B. Riley in potentially acquiring the Assets, (b) other potentially interested parties identified by the

Debtor or its advisors; (c) the U.S. Trustee; (d) counsel to any statutory committee; (e) counsel to

U.S. Bank National Association, as administrative agent (in such capacity, “Administrative

Agent”) under that certain Loan and Security Agreement, dated April 6, 2018 (including all

amendments, the “Loan Agreement”), among Debtor, Administrative Agent, the LC Issuer (as

defined in the Loan Agreement, the “LC Issuer”), the banks and other financial institutions party




4830-3251-5278.5
        Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 4 of 30




thereto from time to time as lenders (collectively, the “Lenders” and, together with the

Administrative Agent, the LC Issuer and any affiliate of a Lender to which Obligations (as defined

in the Loan Agreement) are owed, collectively, the “Secured Parties” and each, a “Secured Party”)

(f) counterparties to the Debtor’s executory contracts and unexpired leases; (g) any parties that

have asserted a lien or security interest against or any other interest in, including, without

limitation, preferential purchase rights or rights of first refusal on, any of the Debtor’s assets; (h)

any taxing authorities related to the Debtor’s assets; and (g) all parties who have requested notice

in this case. 3

         3.        On or before November 4, 2020, the Debtor shall file with the Court an initial

schedule of executory contracts and unexpired leases that may be assumed and assigned as part of

the Proposed Sale (the “Potential Assumed Contracts”). Concurrently therewith, the Debtor shall

serve a cure notice substantially in the form attached to the Bidding Procedures Order as Appendix

3 (the “Cure Notice”) upon each counterparty to the Potential Assumed Contracts (each, a

“Counterparty”). The Cure Notice shall identify the amounts, if any, that the Debtor believes are

owed to each Counterparty to a Potential Assumed Contract in order to cure any defaults that may

exist under such contract (the “Cure Amount”). Pursuant to the Bidding Procedures Order, the

Cure Notice shall also state the applicable date, time, and place of the Auction and Sale Hearing,

and provide the date and time by which any objection (the “Cure Objection”) to (i) the assumption

and assignment of the applicable Potential Assumed Contract on the basis of lack of adequate

assurance of future performance under section 365(b)(1) or (ii) the Cure Amount must be filed and

served by the Counterparty.




3
 All such entities will also be served by email to the extent the Debtor and B Riley have email addresses for such
parties.



4830-3251-5278.5
        Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 5 of 30




         4.        Prior to the commencement of the Sale Hearing and no later than November 24,

2020, the Debtor shall file with the Court a schedule (the “Assumed Contract Schedule”) of

executory contracts and unexpired leases elected to be assumed by the Successful Bidder (the

“Assumed Contracts”). At the Sale Hearing, the Debtor shall seek authority to assume and assign

the Assumed Contracts to the Successful Bidder effective as of the closing of the Proposed Sale;

provided, however, that the Successful Bidder may add or remove any Potential Assumed

Contracts from the Assumed Contract Schedule at any time up to the closing of the Proposed Sale.

The counterparty to any Potential Assumed Contract that is added or removed from the Assumed

Contract Schedule shall be notified of such change by written notice via first class U.S. mail by no

later than two (2) business days from such determination.

         5.        Any objections to a proposed Cure Amount set forth in the Cure Notice must be (a)

in writing, (b) state the basis for such objection with specificity, (c) conform to the Bankruptcy

Rules and Local Rules of the Southern District of Texas, and (d) be filed no later than 4:00 p.m.

Central Time on November 18, 2020 (the “Cure Amount Objection Deadline”). Any other

objections to the Cure Notice or proposed assumption and assignment of Potential Assumed

Contract shall be filed no later than 4:00 p.m. Central Time on November 27, 2020.

         6.        If, at any time after service of the Cure Notice and before closing of the proposed

Sale, the Debtor identifies additional Potential Assumed Contracts not included in the initial Cure

Notice, the Debtor shall serve a supplemental Cure Notice on the counterparties to the additional

Potential Assumed Contracts and such counterparties shall have until the later of (i) 4:00 p.m.

Central Time on November 18, 2020; or (ii) ten (10) days from service of the supplemental Cure

Notice to object inclusion of the additional Potential Assumed Contract on the Assumed Contract

Schedule.




4830-3251-5278.5
        Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 6 of 30




                                  Bidding Procedures and Auction

         7.        The Bidding Procedures attached hereto as Appendix 1 and incorporated herein by

reference as if fully set forth herein, are hereby approved and shall govern the bidding and Auction

proceedings.

         8.        The Bid Deadline shall be November 16, 2020 at 4:00 p.m. Central Time,

Qualified Bidders will be notified by November 19, 2020, and deposits will be returned to non-

Qualified Bidders by November 23, 2020.

         9.        An Auction is scheduled to take place on November 20, 2020 commencing at 10:00

a.m. Central Time, virtually and/or at the offices of Gray Reed, 1300 Post Oak Blvd., Suite 2000,

Houston, TX 77056. As soon as practicable following the conclusion of the Auction (if any), and

no later than November 24, 2020, the Debtor shall file with the Court a notice setting forth the

results of the Auction, including the operative purchase agreement (the “APA”) to be approved,

with the Assumed Contract Schedule and any other necessary exhibits and schedules, to the extent

available.

         10.       The Debtor is authorized to terminate the bidding process or the Auction at any

time if they determine, in its business judgment, that the bidding process will not maximize value

for the Debtor’s estate, with notice of such termination to be filed of record with the Court.

                         Sale Hearing and Objections to the Proposed Sale

         11.       The Court shall commence the Sale Hearing on November 30, 2020 at 9:00 a.m.

Central Time in the United States Bankruptcy Court for the Southern District of Texas, Houston

Division, 515 Rusk Street, Courtroom 400, Houston, Texas 77002, at which time the Court shall

consider the Motion, the proposed Sale, and confirm the results of the Auction, if any.




4830-3251-5278.5
        Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 7 of 30




         12.       Except as provided in Paragraph 5 above, objections, if any, to the Motion and the

Proposed Sale (a “Sale Objection”) shall be filed with the Bankruptcy Court and served on the

following parties so as to be actually received no later than 4:00 p.m. Central Time on November

18, 2020 (each such deadline being a “Sale Objection Deadline”): (i) counsel to the Debtor, Gray

Reed, 1300 Post Oak Blvd., Suite 2000, Houston, TX 77056, Attn: Paul Moak, Aaron Kaufman,

and Lydia Webb; (ii) counsel to any statutory committee, (iii) counsel to Administrative Agent,

Vorys, Sater, Seymour and Pease LLP, 909 Fannin Street, Suite 2700, Houston, Texas 77010, Attn:

Steven R. Rech, Kari B. Coniglio, and Jeffrey W. Bieszczak (srech@vorys.com,

kbconiglio@vorys.com, and jwbieszczak@vorys.com); and (iv) the Office of the United States

Trustee for the Southern District of Texas, 515 Rusk Street, Suite 3516, Houston, TX 77002, Attn:

Hector Duran, Jr. and Jayson B. Ruff (hector.duran.jr@usdoj.gov and jayson.b.ruff@usdoj.gov).

         13.       The failure to timely file and serve a Sale Objection by the Sale Objection Deadline

shall be a bar to the assertion prior to, at the Sale Hearing, or thereafter, of any such objection to

the Motion, the Sale, the Debtor’s consummation of the Proposed Sale, or the proposed assumption

and assignment of any executory contracts or unexpired leases. Failure to file and serve a Sale

Objection by the Sale Objection Deadline shall be deemed to be consent to the Sale for purposes

of Bankruptcy Code section 363(f) and a waiver of any preferential purchase rights or other similar

rights to acquire any of the Debtor’s assets.

         14.       The Sale Hearing may be adjourned by the Debtor, in consultation with the

Administrative Agent, from time to time without further notice to creditors or parties in interest

other than by announcement of the adjournment made in open court.

                                            Bid Protections




4830-3251-5278.5
        Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 8 of 30




         15.       The Debtor is authorized, but is not directed, to select one or more bidders to act as

a Stalking Horse Bidder, and may offer bid protections including a break-up fee in an amount not

to exceed 4% of the cash component of a Stalking Horse Bid and an expense reimbursement of no

more than $200,000 (together the “Break-Up Fee”) for expenses actually incurred by such Stalking

Horse Bidder. If the Debtor enters into a stalking horse purchase agreement with a Stalking Horse

Bidder and proposes to grant to such Stalking Horse Bidder the protections (including the Break-

Up Fee) set forth herein, the Debtor shall file a Notice of such designation, including the details of

the proposed Break-Up Fee, with the Court at least seven (7) days prior to the Bid Deadline, and

all parties in interest shall have five (5) days from the filing of such Notice (the “Break-Up Fee

Objection Period”) to object to the designation of the Stalking Horse Bid and the allowance and/or

payment of any proposed Break-Up Fee. If no party in interest timely objects to the Debtor’s

designation of the Stalking Horse Bidder and/or the Break-Up Fee during the Break-Up Fee

Objection Period, or if such timely objection(s) is overruled by the Court after hearing thereon),

then the Break-Up Fee to be paid to a Stalking Horse Bidder, as more fully described in the Motion

and the Bidding Procedures, is hereby approved pursuant to the terms and conditions set forth in

the Motion and Bidding Procedures, and shall be paid pursuant to the terms of an order approving

a Proposed Sale.

                                          Additional Provisions

         16.       Notwithstanding the possible applicability of Bankruptcy Rule 6004(h), 7062, 9014

or otherwise or any Local Rules of this Court, the terms and conditions of this Order are

immediately effective and enforceable upon their entry.

         17.       Nothing in this Order or the Bidding Procedures shall modify or alter the Milestones

and Sale Process requirements set forth in paragraph 18 of the Cash Collateral Order and the rights




4830-3251-5278.5
        Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 9 of 30




of the Secured Parties set forth in paragraph 18 of the Cash Collateral Order are expressly reserved

and preserved.

         18.       Nothing in this Order or the Bidding Procedures waives any rights the

Administrative Agent and/or the Secured Parties may have to object to the allowance and payment

of the Break-Up Fee and the designation of any Stalking Horse Bidder within the time periods

established herein or any arguments that may be asserted by any of them in any such objection.

         19.       The Debtor is authorized to take all actions necessary to effectuate the relief granted

in this Order in accordance with the Motion.

         20.       The Order shall be binding and inure to the benefit of the Debtor, including any

chapter 7 or chapter 11 trustee or other fiduciary appointed for the estate of the Debtor.

         21.       All time periods set forth in this Order or the Bid Procedures shall be calculated in

accordance with Bankruptcy Rule 9006(a).

         22.       To the extent that this Order is inconsistent with the Sale Motion or Bid Procedures,

the terms of this Order shall control.

         23.       This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




Signed _____________, 2020.


                                                                    Marvin Isgur
                                                           United States Bankruptcy Judge




4830-3251-5278.5
        Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 10 of 30




                                    Appendix 1

                                 Bidding Procedures




4830-3251-5278.5
         Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 11 of 30




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                            §
    In re:                                                  §
                                                            §       Chapter 11
                             1
    EAGLE PIPE, LLC,                                        §
                                                            §       Case No. 20-34879 (MI)
             Debtor.                                        §

                                            BIDDING PROCEDURES

        Set forth below are the bidding procedures (the “Bidding Procedures”) to be used with
respect to: (A) a sale of all or a portion of the assets of Eagle Pipe, LLC, the above-captioned
debtor and debtor in possession (the “Debtor”), (B) a going concern sale (each, a “Proposed Sale”).
The Proposed Sale contemplated by these Bidding Procedures is subject to competitive bidding as
set forth herein and approval by the Bankruptcy Court (as defined herein) pursuant to either (x)
Sections 363 and 365 of title 11 of the United States Code (the “Bankruptcy Code”) or (y) a
confirmed chapter 11 plan of reorganization.

         On October 9, 2020, the Debtor filed its Motion for (I) an Order (A) Approving Bidding
Procedures and Certain Bid Protections, (B) Scheduling Bid Deadline, Auction Date, and Sale
Hearing and Approving Form and Manner of Notice Thereof, and (C) Approving Cure Procedures
and the Form and Manner of Notice Thereof; and (II) an Order Approving the Sale of Substantially
All of the Debtor’s Assets Free and Clear of Liens, Claims and Interests [Docket No. __] (the “Sale
Motion”). On October 22, 2020, the United States Bankruptcy Court for the Southern District of
Texas, Houston Division (the “Bankruptcy Court”) entered its Order (A) Approving Bidding
Procedures and Certain Bid Protections, (B) Scheduling Bid Deadline, Auction Date, and Sale
Hearing and Approving Form and Manner of Notice Thereof, and (C) Approving Cure Procedures
and the Form and Manner of Notice Thereof [Docket No. __] (the “Bidding Procedures Order”)
approving these Bidding Procedures.

        The Bidding Procedures set forth herein describe, among other things, the manner in which
bidders and bids become “Qualified Bidders” and “Qualified Bids,” respectively, the receipt and
negotiation of bids received, the conduct of any Auction (as defined herein), the ultimate selection
of the Successful Bidder (as defined herein) and the Bankruptcy Court’s approval thereof
(collectively, the “Bidding Process”).

        Capitalized terms used but not defined herein have the meanings ascribed to such terms in
the Sale Motion.

                                                           I.
                                                       Key Dates


1
    The last four digits of Debtor’s federal tax identification number are (1119).


4830-3251-5278.5
        Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 12 of 30




        The Debtor and B. Riley (defined below), have already begun the marketing process.
Before being provided with any diligence materials, interested parties must sign and return a
confidentiality agreement, in a form acceptable to the Debtor in its sole discretion (a
“Confidentiality Agreement”). Requests for a Confidentiality Agreement should be made to
Scott Van Meter and Mark Shapiro, B. Riley Advisory Services, 4400 Post Oak Parkway,
Suite 1400, Houston, TX 77027, svanmeter@brileyfin.com and mshapiro@brileyfin.com.
Once an interested party signs and returns a Confidentiality Agreement, it will receive access to
an electronic data room. Further diligence information is set forth in Section VIII, below.

         The deadlines and target dates are as follows:

   Hearing to Approve Bidding Procedures                  October 22, 2020 at 3:30 p.m. (CT)
   Deadline to file initial Cure Notice:                  November 4, 2020
   Deadline for Notice of Stalking Horse:                 November 9, 2020
   Deadline to submit bids (the “Bid Deadline”):          November 16, 2020 at 4:00 p.m. (CT)
   Deadline for objections to Sale, including Cure
   Amounts:
                                                          November 18, 2020 at 4:00 p.m. (CT)
   Notifications to Qualified Bidders:                    November 19, 2020
   Auction:                                               November 20, 2020 at 10:00 a.m. (CT)
   Return of Deposit to non-Qualified Bidders:            By November 23, 2020
   Deadline to file notice of Auction results:            November 24, 2020
   Deadline to object to Auction results:                 November 27, 2020 at 4:00 p.m. (CT)

                                                  II.
                            Sale of Assets or Going Concern Transaction

       The Debtor is entertaining bids for (A) a going concern transaction, (B) a sale of all or
substantially all of its assets, and (C) a sale of such smaller portion of the Debtor’s assets as may
be subject to a purchase agreement and as may be bid upon at Auction. The Debtor may enter into
one Proposed Sale or several Proposed Sales with multiple parties, depending upon the bids
received.

         In addition, (i) the Successful Bidder(s) in any Proposed Sale shall assume the assumed
liabilities as may be set forth in any purchase agreement and (ii) the Debtor shall assume and assign
the assumed contracts to such Successful Bidder(s), as may be set forth in any purchase
agreement(s) accepted by the Debtor.

                                                    III.
                                            “As Is, Where Is”

       Any Proposed Sale(s) entered into by the Debtor shall be on an “as is, where is” basis and
without representations or warranties of any kind, nature, or description by the Debtor or its estate,



4830-3251-5278.5
        Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 13 of 30




except as may be set forth in a purchase agreement(s) with a Successful Bidder(s) or chapter 11
plan, approved by the Bankruptcy Court.

                                               IV.
                             Free of Any and All Claims and Interests

        Any Proposed Sale(s) entered into by the Debtor shall be free and clear of all liens, claims,
interests, and encumbrances (collectively, the “Claims and Interests”), with such Claims and
Interests to attach to the net proceeds of the sale to the extent such proceeds are not otherwise paid
to the Administrative Agent for the benefit of the Secured Parties.

                                                 V.
                                Participation and Bid Requirements

        Any person or entity who wishes to participate in the Bidding Process (a “Potential
Bidder”) must become a Qualified Bidder. As a prerequisite to becoming a Qualified Bidder, a
Potential Bidder must deliver the following documents to the B. Riley and Gray Reed, as
professionals for the Debtor; U.S. Bank National Association (the “Administrative Agent”), as
administrative agent for the prepetition secured lenders (the prepetition secured lenders together
with the Administrative Agent are referred to herein as the “Secured Parties”); and counsel to any
statutory committee (the “Committee”) and together with the Secured Parties, the “Consultation
Parties”), at the addresses set forth below, no later than the Bid Deadline (as defined below), in a
form and substance acceptable to the Debtor and its advisors (the “Required Bid Documents”):

         (a) Evidence of the Potential Bidder’s financial ability to close a Transaction, in a form and
         substance acceptable to the Debtor in its discretion in consultation with the Consultation
         Parties. Such evidence may take the form of, among other things, current audited financial
         statements, bank statements, evidence of a non-contingent financing commitment, or such
         other documentation as the Debtor may accept in its discretion, after consultation with any
         statutory committee and the Administrative Agent;

         (b) A letter stating that the Potential Bidder’s offer is irrevocable until immediately
         following the closing of the Sale and setting forth (i) the nature of the Proposed Sale,
         whether such is a going concern or asset sale, which specifically identifies the assets or
         groups of assets to be purchased, and which includes the proposed consideration and the
         liabilities (if any) to be assumed, (ii) any assets expected to be excluded from the Sale, and
         (iii) the structure and financing of the Proposed Sale (including, but not limited to, the
         sources of financing);

         (c)    A binding, executed, and definitive copy of the form Purchase and Sale Agreement
         included in Debtor’s virtual data room (the “APA”), which shall be in form and substance
         acceptable to the Administrative Agent, together with all schedules thereto marked to show
         changes to the APA and schedules that the Potential Bidder proposes (a “Marked APA”),
         including the purchase price in U.S. dollars for each asset or group of assets subject to the
         applicable bid, and a specific allocation of consideration among the groups of assets being
         bid upon (all asset bids must also contain an allocation);




4830-3251-5278.5
        Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 14 of 30




          (d) A good faith earnest money cash deposit (the “Deposit”) in an amount equal to 10%
         of the total cash and non-cash consideration of the of the Proposed Sale to be held in an
         escrow account to be identified and established by the Debtor; provided that none of the
         Secured Parties shall be required to provide a Deposit with respect to the portion of any
         bid that is a Credit Bid;

         (e) Evidence of corporate authority to enter into the Proposed Sale;

         (f) An executed Confidentiality Agreement; and

         (g) Any additional information reasonably requested by the Debtor.

                                              VI.
                              Qualified Bidders and Qualified Bids

       A Potential Bidder (i) who delivers the documents described in Section V above, (ii) whose
financial information and credit-quality support or enhancement demonstrate the financial
capability of such Potential Bidder to consummate the Proposed Sale if selected as the Successful
Bidder, (iii) who the Debtor determines is likely (based on availability of financing, experience,
and other considerations) to be able to consummate the Proposed Sale within the time frame
provided by the APA or otherwise applicable in the above-captioned chapter 11 case (the “Case”),
and (iv) whose bid constitutes a “Qualified Bid” pursuant to these Bidding Procedures, shall be
deemed a “Qualified Bidder.” The Debtor will determine whether a Potential Bidder is a
Qualified Bidder after such consultation with the Consulting Parties. By November 19, 2020, the
Debtor will notify Potential Bidders if they are Qualified Bidders, and will provide copies of all
Qualified Bids to the Consulting Parties. Notwithstanding the requirements of Section VI, the
Secured Parties are deemed to be Qualified Bidders.

         A bid will be deemed a “Qualified Bid” and considered by the Debtor only if the bid:

         (a)    is on terms and conditions (other than the amount of the consideration and the
         particular liabilities being assumed) that are substantially similar to, and are not materially
         more burdensome or conditional to the Debtor than, those contained in the APA;

         (b)   contains no contingencies of any type, other than Bankruptcy Court approval of the
         Proposed Sale and any applicable regulatory conditions;

         (c)    other than any Stalking Horse Bid(s) that may be designated by the Debtor, is not
         conditioned upon any bid protections (such as a topping fee, termination fee, expense
         reimbursement, or similar type of payment);

         (d)    contains an acknowledgement and representation that the bidder: (i) has had an
         opportunity to conduct any and all due diligence regarding the Debtor and its assets and
         businesses prior to making its offer, (ii) has relied solely upon its own independent review,
         investigation and/or inspection of any documents and/or the businesses and assets of the
         Debtor in making its bid, and (iii) did not rely upon any written or oral statements,
         representations, promises, warranties, or guaranties whatsoever, whether express, implied,
         by operation of law or otherwise, regarding the Debtor’s businesses or assets, or the


4830-3251-5278.5
        Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 15 of 30




         completeness of any information provided in connection therewith or the Auction, except
         as expressly stated in the APA, the Marked APA or the Term Sheet;

         (e)      includes a list of assumed contracts and assumed liabilities (if any), and a
         commitment to consummate the Proposed Sale and the assumption of the assumed
         liabilities (if any) on or before December 11, 2020;

         (f)     identifies each regulatory and third-party approval required for the bidder to
         consummate the Proposed Sale, if any, and the time period within which the bidder expects
         to receive such regulatory and third-party approvals;

         (g)     discloses (i) the identity of the Potential Bidder and each entity participating in
         connection with the Potential Bidder (including the identification of any authorized
         officers, directors, shareholders and/or the ultimate beneficial owners of the Potential
         Bidder) and the terms of such participation, and (ii) any other term sheets and other written
         or oral understandings between the Potential Bidder and its affiliates on one hand, and any
         insider (as defined in section 101(31) of the Bankruptcy Code) of the Debtor, on the other;
         and

         (h)       is received by the Bid Deadline.

       All bids for a Proposed Sale must contemplate payment in cash, in full, upon the closing
of the Proposed Sale (other than a Credit Bid), unless the Debtor agrees otherwise, after
consultation with the Consulting Parties. Any bid that is not for cash, and does not otherwise
comply with the above requirements, shall not be deemed to be a Qualified Bid.

        Notwithstanding the foregoing, the Debtor shall have the right, in its discretion, after
consultation with the Consulting Parties, to entertain bids that do not conform to one or more of
the requirements specified herein and deem such bids to be Qualified Bids. A Qualified Bid will
be valued, among other things, based upon factors such as the net value provided by such bid, the
likelihood and timing of consummating the Proposed Sale in question, and any other factors that
the Debtor may deem relevant to the Proposed Sale.

        The Secured Parties shall be deemed Qualified Bidders and only the Administrative Agent
(or its designee) shall be permitted to submit a Credit Bid on behalf of the Secured Parties as
further set forth below.

       Between the times the Debtor notify a Potential Bidder that it is a Qualified Bidder and the
Auction, the Debtor may discuss, negotiate, or seek clarification of any Qualified Bid from a
Qualified Bidder. Without the written consent of the Debtor, a Qualified Bidder may not modify,
amend, or withdraw its Qualified Bid, except for proposed amendments to increase the
consideration contemplated by the Qualified Bid, or otherwise enhance the terms of the Qualified
Bid.

         The Debtor reserves the right to cancel, and not conduct, the Auction (as defined below) if
the Debtor does not receive any Qualified Bids by the Bid Deadline. In such event, the Debtor
will file a Notice of No Auction with the Bankruptcy Court.



4830-3251-5278.5
             Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 16 of 30




             By submitting a bid, a Potential Bidder warrants and represents that it is a principal acting
     on its own behalf, and not as a broker, finder, or agent acting on another’s behalf. Such Potential
     Bidder acknowledges that it will not look to the Debtor or B. Riley for the payment of any fee or
     commission. In addition, the Potential Bidder agrees to be responsible for the payment of any fee,
     commission, or other compensation payable to any broker, finder, or agent who alleges it has dealt
     with or through the Potential Bidder.

                                                   VII.
                                     Bid Deadline and Bid Recipients

             A Qualified Bidder (other than a potential Stalking Horse and the Secured Parties) who
     desires to make a bid shall deliver written copies of their bid to each of the following, no later
     than 4:00 p.m. Central Time on November 16, 2020 (the “Bid Deadline”):

1.      Debtor’s Counsel:                              2.   Debtor’s Financial and Marketing
                                                            Advisor:

 Gray Reed                                                  B. Riley Advisory Services
 1300 Post Oak Blvd.                                        4400 Post Oak Parkway,
 Suite 2000                                                 Suite 1400
 Houston, TX 77056                                          Houston, TX 77027
 Attn.: Paul D. Moak, Aaron M. Kaufman and                  Attn: Scott Van Meter, Mark Shapiro
        Lydia R. Webb
 Email:                                                     Email:
        pmoak@grayreed.com                                           mshapiro@brileyfin.com
        akaufman@grayreed.com                                        svanmeter@brileyfin.com
        lwebb@grayreed.com



3.      Counsel to Statutory Committee, if any:         4. Counsel to the Administrative Agent:

                                                            Vorys, Sater, Seymour and Pease LLP
                                                            909 Fannin Street, Suite 2700
                                                            700-41-07
                                                            Houston TX 77010
                                                            Attn: Steven Rech, Kari Coniglio, and
                                                            Jeffrey Bieszczak

                                                            Email:
                                                                     srech@vorys.com;
                                                                     kbconiglio@vorys.com;
                                                                     jwbieszczak@vorys.com




     4830-3251-5278.5
        Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 17 of 30




                                              VIII.
                                          Due Diligence

        Following execution of a Confidentiality Agreement, the Debtor shall afford each
interested party an opportunity to perform due diligence with respect to its businesses and assets.
Due diligence access may include management presentations as may be scheduled by the Debtor,
on-site inspections, and such other matters which an interested party may reasonably request and
as to which the Debtor, in its sole discretion, may agree. The Debtor shall designate an employee
or other representative to coordinate all reasonable requests for additional information and due
diligence access from interested parties. No due diligence shall continue after the Bid Deadline.
The Debtor may, in its discretion, coordinate diligence efforts such that multiple interested parties
have simultaneous access to due diligence materials and/or simultaneous attendance at
management presentations or site inspections.

       All diligence requests should be made to Mark Shapiro and Scott Van Meter of B.
Riley Advisory Services, mshapiro@brileyfin, svanmeter@brileyfin.com.

        Each Qualified Bidder shall be deemed to acknowledge and represent that (i) it has had an
opportunity to conduct any and all due diligence regarding the Debtor’s businesses and assets prior
to making its offer, (ii) it has relied solely upon its own independent review, investigation, and/or
inspection of any documents and/or the businesses and assets in making its bid, (iii) it did not rely
upon any written or oral statements, representations, promises, warranties, or guaranties
whatsoever, whether express, implied, by operation of law or otherwise, regarding the business or
assets, or the completeness of any information provided in connection therewith, the Bidding
Process or the Auction (as defined herein), except, as to any Stalking Horse, as expressly stated in
the APA, and as to a Successful Bidder other than a potential Stalking Horse, as expressly stated
in the definitive agreement with such Successful Bidder approved by the Bankruptcy Court, and
(iv) that it has not engaged and will not engage in collusion in connection with the bidding process
at any time.

                                            IX.
                        Stalking Horse Declaration and Break-Up Fee

        In the exercise of its business judgment, the Debtor may, without any obligation to do so,
select one or more bidders to act as a stalking horse (each being a “Stalking Horse Bidder” with
the relevant bid being a “Stalking Horse Bid”), after consultation with the Consulting Parties.
Further, as contemplated by the Bidding Procedures Order, the Debtor will be permitted, but not
directed, to incur and pay a break-up fee in an amount not to exceed 4% of the cash component of
a Stalking Horse Bid and, in the Debtor’s discretion, an expense reimbursement of no more than
$200,000 (together, the “Break-Up Fee”). Administrative Agent, on behalf of the Secured Parties,
do not consent to the payment of the Break-Up Fee prior to the payment in full in cash of the
Obligations (defined below). Administrative Agent, on behalf of the Secured Parties, reserve all
of their rights to object to the Sale and the allowance and payment of any Break-Up Fee to the
extent it constitutes a surcharge of its collateral.

      If the Debtor declares one or more Stalking Horse Bidders other than as designated in the
Motion, it will promptly file a notice of the same with the Court, along with a copy of the Stalking


4830-3251-5278.5
        Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 18 of 30




Horse Bid(s) and the APA(s) at least 7 days prior to the Bid Deadline. Parties in interest will have
five (5) days to object to the designation of the Stalking Horse Bid and any proposed Break-Up
Fee. Thereafter, if no objection is received or if the Court approves the designation of a Stalking
Horse Bidder after considering any objections, the related Break-Up Fee will be paid upon closing
of a sale or sales to a bidder or bidders who are not the Stalking Horse Bidder(s).

                                                 X.
                                               Auction

       If the Debtor receives more than one Qualified Bid, an auction (the “Auction”) will be
conducted, upon notice to all Qualified Bidders who have submitted Qualified Bids, at 10:00 a.m.
Central Time on November 20, 2020, at the offices of Gray Reed, 1300 Post Oak Boulevard,
Suite 2000, Houston, Texas 77056, in accordance with the following procedures:

         (a)    Only the following persons shall be entitled to attend the Auction: (i) professionals
         and principals or members of the Debtor, (ii) B. Riley, (iii) counsel to, and business persons
         from, each of the Secured Parties, (iv) counsel to the Committee and a Committee
         representative, (v) the United States Trustee for the Southern District of Texas (the “U.S.
         Trustee”), and (vi) professionals and principals or members of any Qualified Bidder who
         has timely submitted a Qualified Bid (collectively, the “Participating Parties”). Only
         Qualified Bidders will be entitled to make any Subsequent Bids (as defined below) at the
         Auction.

         (b)    At the commencement of the Auction, Qualified Bidders in attendance will be
         informed of which Qualified Bid or combination of Qualified Bids the Debtor believes is
         the highest or otherwise best offer(s), and from which bidding will begin.

         (c)     All Participating Parties shall be entitled to be present for all Subsequent Bids (as
         defined below) with the understanding that the true identity of each bidder shall be fully
         disclosed to all other bidders and that all material terms of each Subsequent Bid shall be
         fully disclosed to all Participating Parties throughout the entire Auction.

         (d)    The Debtor may employ and announce at the Auction additional procedural rules
         that are reasonable under the circumstances (e.g., the amount of time allotted to make
         Subsequent Bids) for conducting the Auction, provided that such rules are not inconsistent
         with these Bidding Procedures, the Bankruptcy Code, or any order of the Bankruptcy Court
         entered in connection herewith, and after consulting with the Consulting Parties regarding
         the same.

         (e)     Bidding at the Auction shall begin with the highest or otherwise best Qualified Bid
         or combination of Qualified Bids as identified by the Debtor at the onset of the Auction
         (the “Baseline Bid”). To the extent a Stalking Horse Bidder has been named, the initial
         overbid must exceed the Baseline Bid by the amount of the Break-Up Fee plus an additional
         $100,000. Thereafter, or in the event no Stalking Horse Bidder has been named, the
         minimum bidding increment (the “Subsequent Bids” and each a “Subsequent Bid”) shall
         be $100,000 (which increments may be increased or decreased by the Debtor, in its
         discretion, in consultation with the Consulting Parties). The Auction shall continue in one



4830-3251-5278.5
        Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 19 of 30




         or more rounds of bidding, and each Qualified Bidder must present a Subsequent Bid
         during such round. The Auction shall conclude after each Participating Party has had the
         opportunity to submit one or more additional Subsequent Bids with full knowledge and
         written confirmation of the then-existing highest bid or bids. If a Qualified Bidder, having
         the opportunity to do so, declines to make a Subsequent Bid during a round, such Qualified
         Bidder will be deemed to have withdrawn from the Auction.

         The Debtor reserves the right, in the exercise of its business judgment in consultation with
the Consulting Parties, to adjourn the Auction at one or more times to, among other things (i)
facilitate discussions among the Debtor and Qualified Bidders, (ii) allow Qualified Bidders to
consider how they wish to proceed, and (iii) allow Qualified Bidders the opportunity to provide
the Debtor with such additional information or evidence, as the Debtor may require in the exercise
of its business judgment, that the Qualified Bidder has sufficient resources and sufficient non-
contingent debt and/or equity funding commitments to consummate the Proposed Sale at the then-
prevailing Subsequent Bid amount.

       The Debtor shall maintain a transcript of the proceedings at the Auction, including the
Baseline Bid, all Subsequent Bids, and the Successful Bid (as defined below).

                                              XI.
                       Closing of Auction and Selection of Successful Bid

       The Auction shall continue until there is only one bid that the Debtor determines, in its
business judgment, after consultation with the Consulting Parties, is the highest or otherwise best
Qualified Bid for a Proposed Sale or multiple Proposed Sale(s), after taking into account factors
such as the speed and certainty of consummating the transaction (such bid being the “Successful
Bid” and the bidder making such bid, the “Successful Bidder”). The Debtor shall file a notice of
Successful Bid identifying the Successful Bidder and including a copy of the Successful Bid as
soon as practicable after conclusion of the Auction. Such notice will include a copy of the final
APA, with any non-confidential schedules, including the Assumed Contract Schedule.

        All bidders will be deemed to have consented to the core and exclusive jurisdiction of the
Bankruptcy Court and waived any right to a jury trial in connection with any and all disputes
relating to, arising from, or connected with the Auction, the marketing process, the Proposed Sale,
and the construction and enforcement of any purchase agreement.

                                               XII.
                                          Back-Up Bidder

        If there is an Auction, the Qualified Bidder that submits the second highest Bid at the
Auction shall be required to serve as the back-up bidder (the “Back-Up Bidder”) and keep such
Back-Up Bidder’s last Bid (the “Back-Up Bid”) open and irrevocable until the earlier of (i) 5:00
p.m. Central Time on the date which is five days after the sale to the Successful Bidder becomes
final and non-appealable, and (ii) the closing of the Transaction with the Successful Bidder (the
“Outside Back-Up Date”); provided, that the Administrative Agent shall not be required to serve
as a Back-Up Bidder. If, after the Sale Hearing but prior to the Outside Back-Up Date for a
Proposed Sale, the Successful Bidder fails to consummate or proceed with the relevant Proposed



4830-3251-5278.5
        Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 20 of 30




Sale because of a breach or failure to perform on the part of such Successful Bidder, the Back-Up
Bidder will be deemed to have the new Successful Bid, and the Debtor will be authorized, without
further order of the Bankruptcy Court, to consummate the Proposed Sale with the Back-Up Bidder.
The Debtor will provide notice to the Consulting Parties of any failure by the Successful Bidder
to close the Proposed Sale and the election to proceed to close a Proposed Sale with the Back-Up
Bidder.

                                                XIII.
                                         Right to Credit Bid

       Any creditor that has a valid, perfected, unavoidable, and enforceable security interest (a
“Security Interest”) in the Debtor’s Assets (any such creditor, a “Secured Creditor”), which
Security Interest is not subject to any contest or dispute in this chapter 11 case or otherwise, may
make one or more credit bids for all or any portion of the secured claim(s) held by such Secured
Creditor at the Auction, subject to the requirements of section 363(k) of the Bankruptcy Code (a
“Credit Bid”). In order to qualify to Credit Bid, a Secured Creditor, other than the Administrative
Agent on behalf of the Secured Parties, (i) must be a Qualified Bidder and a Credit Bid must
qualify as a Qualified Bid, and (ii) that has a Security Interest in the assets being sold that is
disputed, must have its Security Interest allowed prior to being able to submit a Credit Bid.

         As of the entry of the Bidding Procedures Order on October [22], 2020, Administrative
Agent, on behalf of the Secured Parties, has not consented to any Proposed Sale, and has notified
that it reserves all rights unless and until all of the Obligations, as stipulated in Paragraph 3 of the
Cash Collateral Order and the Adequate Protection Obligations (as defined in the Cash Collateral
Order) (collectively, the “Obligations”) are indefeasibly paid to Administrative Agent in full in
cash at closing. Administrative Agent, on behalf of the Secured Parties, shall have the right, but
not the obligation, to submit a Credit Bid with respect to some or all of their Obligations for their
Collateral (as defined in the Cash Collateral Order) during the Auction, upon such terms and
conditions consistent with these Bidding Procedures. Any failure of a Secured Creditor to submit
a Credit Bid does not impair the Secured Creditor’s rights under Bankruptcy Code section 363(f)
to not consent to a Sale that is unacceptable to it.

        The Administrative Agent, on behalf of the Secured Parties, has been deemed Qualified
Bidders to the extent of their Obligations, and shall be permitted to submit a Credit Bid on behalf
of the Secured Parties. The Credit Bid may be submitted as a Back-Up Bid in the event that the
sale to the Successful Bidder either does not close or the net proceeds from such sale are
insufficient to indefeasibly satisfy the Obligations in full in cash, and such Credit Bid expressly
states that it is being submitted solely for such purposes (an “Agent Backup Credit Bid”). If
Administrative Agent submits a Credit Bid or an Agent Backup Credit Bid, it will promptly submit
a form of agreement after the Auction to reflect the terms of the transaction compromising the
Credit Bid or Agent Backup Credit Bid, as applicable. Unless otherwise provided herein, all
Qualified Bids shall be cash bids. For the avoidance of all doubt, the failure of the Administrative
Agent to make a Credit Bid shall in no way be deemed acceptance to the Proposed Sale or any
Proposed Sales or otherwise impair the Administrative Agent’s rights to object to the Proposed
Sale or Proposed Sales.




4830-3251-5278.5
        Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 21 of 30




                                             XIV.
                            The Sale Hearing and Return of Deposits

       In the event one or more Proposed Sales are accepted by the Debtor, a hearing to approve
the Sale(s) will take place before the Honorable HON. MARVIN ISGUR, United States
Bankruptcy Judge, on November 30, 2020 at 9:00 a.m. Central Time, in the United States
Bankruptcy Court for the Southern District of Texas, Houston Division, 515 Rusk Street,
Courtroom 400, Houston, Texas 77002. The Sale Hearing may be adjourned or rescheduled by
the Debtor without notice other than by an announcement made at the Sale Hearing.

         The Debtor will not be bound by a Successful Bid for a Proposed Sale or a Back-Up Bid
for a Proposed Sale unless and until the Bankruptcy Court has approved the same. Following
Bankruptcy Court approval of a Proposed Sale with the Successful Bidder, if the Successful Bidder
fails to consummate the Proposed Sale for any reason, the Back-Up Bidder will be deemed to be
the Successful Bidder and the Debtor will enter into a Sale with the Back-Up Bidder on the terms
of the Back-Up Bid without any further order of the Bankruptcy Court, and the Debtor may pursue
any and all available remedies against the Successful Bidder in connection with its failure to
consummate the Sale.

        The Deposit (together with interest, if any, thereon) of the Back-Up Bidder for a Proposed
Sale will not be returned until two (2) business days following the closing of the Sale to the
Successful Bidder. The Deposit (together with interest, if any, thereon) of all other Qualified
Bidders will be returned within 48 hours of the Auction concluding. The Deposit of the Successful
Bidder (together with interest, if any, thereon) shall be applied against the payment of the Proposed
Sale consideration upon the closing of the Sale. In the event a Bidder fails to close as a result of
its own default, its Deposit shall be released to, and retained by, the Debtor.



        Deposits made by Potential Bidders who are not determined to be Qualified Bidders will
be returned within five (5) business days after the Bid Deadline.

                                             XV.
                        Reservation of Rights and Fiduciary Obligation

        Notwithstanding any term to the contrary herein, the Debtor, in consultation with the
Consulting Parties, reserves the right to: (i) modify the Bidding Procedures at any time; (ii)
determine which Qualified Bid, if any, is the highest or otherwise best offer; (iii) reject at any time,
any bid that is: (a) inadequate or insufficient; (b) not in conformity with the requirements of the
Bankruptcy Code, the Bidding Procedures, or the terms and conditions of the APA; or (c) contrary
to the best interests of the Debtor, its estate, and creditors as determined by the Debtor in its sole
discretion; and (iv) pursue a sale or other transaction through a chapter 11 plan.

        Nothing in these Bidding Procedures shall require the Debtor, the board of directors or
similar governing body of the Debtor, or any individual board member or officer of the Debtor to
take any action, or to refrain from taking any action, with respect to these Bidding Procedures or
the Auction, to the extent such persons or entities determine, on the advice of counsel, that taking



4830-3251-5278.5
        Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 22 of 30




or refraining from taking such action, is required to comply with applicable law or its fiduciary
obligations.



                        [Remainder of this page intentionally left blank]




4830-3251-5278.5
        Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 23 of 30




                                    Appendix 2

                                    Sale Notice




4830-3251-5278.5
         Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 24 of 30




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                            §
    In re:                                                  §
                                                            §       Chapter 11 (MI)
                             1
    EAGLE PIPE, LLC,                                        §
                                                            §       Case No. 20-34879-11
             Debtor.                                        §

                   NOTICE OF BID DEADLINE, AUCTION, AND SALE HEARING

       PLEASE TAKE NOTICE that on October 9, 2020, the Debtor filed its Motion for (I) an
Order (A) Approving Bidding Procedures and Certain Bid Protections, (B) Scheduling Bid
Deadline, Auction Date, and Sale Hearing and Approving Form and Manner of Notice Thereof,
and (C) Approving Cure Procedures and the Form and Manner of Notice Thereof; and (II) an
Order Approving the Sale of Substantially All of the Debtor’s Assets Free and Clear of Liens,
Claims and Interests [Docket No. __] (the “Sale Motion”).

       PLEASE TAKE FURTHER NOTICE that on October 22, 2020, the United States
Bankruptcy Court for the Southern District of Texas, Houston Division (the “Bankruptcy Court”)
entered its Order (A) Approving Bidding Procedures and Certain Bid Protections, (B) Scheduling
Bid Deadline, Auction Date, and Sale Hearing and Approving Form and Manner of Notice
Thereof, and (C) Approving Cure Procedures and the Form and Manner of Notice Thereof [Docket
No. __] (the “Bidding Procedures Order”) approving certain bidding procedures attached thereto
as Appendix 1.

       PLEASE TAKE FURTHER NOTICE that all interested parties are invited to seek to
become a Qualified Bidder and submit a Qualified Bid to purchase all or a portion of the Debtor’s
businesses and assets in accordance with the terms of the Bidding Procedures Order and the
bidding procedures. The deadline for Potential Bidders to submit Qualified Bids is November 16,
2020 at 4:00 p.m.

       PLEASE TAKE FURTHER NOTICE that, in accordance with the Bidding Procedures
Order, unless cancelled, an Auction will take place on November 20, 2020 commencing at 10:00
a.m. Central Time at the offices of Gray Reed, 1300 Post Oak Blvd., Suite 2000, Houston, Texas
77056. The Auction will proceed, and be conducted, pursuant to the terms of the Bidding
Procedures.

        PLEASE TAKE FURTHER NOTICE that a hearing on the sale of the Debtor’s assets,
including the assumption and assignment of any executory contracts (the “Sale Hearing”), will
take place on November 30, 2020 at 9:00 a.m. Central Time in the United States Bankruptcy
Court for the Southern District of Texas, Houston Division, 515 Rusk Street, Courtroom 400,
Houston, Texas 77002. As set forth in the Bidding Procedures, the Auction and the Sale Hearing

1
    The last four digits of Debtor’s federal tax identification number are (1119).


4830-3251-5278.5
        Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 25 of 30




may be cancelled, with a notice of cancellation to be filed by the Debtor with the Bankruptcy
Court.

        PLEASE TAKE FURTHER NOTICE that objections, if any, to the Motion and the
Proposed Sale (a “Sale Objection”) shall be filed with the Bankruptcy Court and served on the
following parties so as to be actually received no later than 4:00 p.m. Central Time on November
18, 2020 (the “Sale Objection Deadline”): (i) counsel to the Debtor, Gray Reed, 1300 Post Oak
Blvd., Suite 2000, Houston, TX 77056, Attn: Paul D. Moak, Aaron M. Kaufman and Lydia R.
Webb (pmoak@grayreed.com, akaufman@grayreed.com and lwebb@grayreed.com); (ii) counsel
to the Committee; (iii) counsel to the Administrative Agent, Vorys, Sater, Seymour and Pease LLP,
909 Fannin Street, Suite 2700, Houston, Texas 77010, Attn: Steven R. Rech, Kari B. Coniglio, and
Jeffrey W. Bieszczak (srech@vorys.com, kbconiglio@vorys.com, and jwbieszczak@vorys.com);
and (iv)the Office of the United States Trustee for the Southern District of Texas, 515 Rusk Street,
Suite 3516, Houston, TX 77002, Attn: Hector Duran, Jr. and Jayson B. Ruff
(hector.duran.jr@usdoj.gov and jayson.b.ruff@usdoj.gov).

        PLEASE TAKE FURTHER NOTICE that the failure to timely file and serve a Sale
Objection by the Sale Objection Deadline shall be a bar to the assertion prior to, at the Sale
Hearing, or thereafter, of any such objection to the Motion, the Sale, the Debtor’s consummation
of the Proposed Sale, or the proposed assumption and assignment of any executory contracts or
unexpired leases. Failure to file and serve a Sale Objection by the Sale Objection Deadline shall
be deemed to be consent to the Sale for purposes of Bankruptcy Code section 363(f) and a waiver
of any preferential purchase rights or other similar rights to acquire any of the Debtor’s assets.

        PLEASE TAKE FURTHER NOTICE that copies of pleadings related to the proposed
sale(s), including the Bidding Procedures Order (and attached Bidding Procedures) approved by
the Bankruptcy Court, are available on the Bankruptcy Court’s website at
http://ecf.txs.uscourts.gov/ or by contacting Debtor’s counsel via email at the addresses listed
above.




4830-3251-5278.5
        Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 26 of 30




         Respectfully submitted this __th day of October, 2020.

                                               GRAY REED
                                               1300 Post Oak Blvd., Suite 2000
                                               Houston, Texas 77056
                                               Telephone: (713) 986-7000
                                               Facsimile: (713) 986-7100

                                               By: /s/ draft
                                                  Paul D. Moak
                                                  Texas Bar No. 00794316
                                                  Aaron M. Kaufman
                                                  Texas Bar No. 24060067
                                                  Lydia R. Webb
                                                  Texas Bar No. 24083758

                                                  Email: pmoak@grayreed.com
                                                         akaufman@grayree.com
                                                         lwebb@grayreed.com

                                               PROPOSED COUNSEL TO THE DEBTOR

                                 CERTIFICATE OF SERVICE

        I hereby certify that on October __, 2020, a true and correct copy of this Notice of Bid
Deadline, Auction, and Sale Hearing has been served (i) electronically via CM/ECF on all parties
who have subscribed for electronic notice in this case, (ii) via first class U.S. mail on all parties
listed on the Debtor’s Official Service List and (iii) via first class U.S. mail or email if available
to (a) all potential buyers previously identified or solicited by the Debtor or its advisors and any
additional parties who have previously expressed an interest to the Debtor or B. Riley in potentially
acquiring the Assets; and (b) counterparties to the Debtor’s executory contracts and unexpired
leases.

                                               /s/ Paul Moak
                                               Paul D. Moak




4830-3251-5278.5
        Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 27 of 30




                                    Appendix 3

                                    Cure Notice




4830-3251-5278.5
         Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 28 of 30




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                            §
    In re:                                                  §
                                                            §       Chapter 11
                             1
    EAGLE PIPE, LLC,                                        §
                                                            §       Case No. 20-34879 (MI)
             Debtor.                                        §

    NOTICE OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES SUBJECT TO
    POSSIBLE ASSUMPTION AND ASSIGNMENT AND PROPOSED CURE AMOUNTS

       PLEASE TAKE NOTICE that pursuant to the terms of that certain Order (A) Approving
Bidding Procedures and Certain Bid Protections, (B) Scheduling Bid Deadline, Auction Date, and
Sale Hearing and Approving Form and Manner of Notice Thereof, and (C) Approving Cure
Procedures and the Form and Manner of Notice Thereof [Docket No. __] (the “Bidding Procedures
Order”), Eagle Pipe, LLC, the above-captioned debtor and debtor in possession (the “Debtor”),
may hold an Auction for the sale of substantially all of its assets on November 20, 2020 at the
Houston office of Gray Reed.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Bidding
Procedures Order, the Debtor hereby provide its notice (the “Cure Notice”) of proposed cure
amounts (each a “Cure Amount” and collectively, the “Cure Amounts”) for all contracts and leases
subject to potential assumption and assignment to the successful bidder(s) at Auction.

       PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit A are schedules of
the executory contracts and unexpired leases (collectively, the “Potential Assumed Contracts and
Leases”) that may be included as part of the sale of the Debtor’s assets and the proposed Cure
Amount for each such lease or contract.

        PLEASE TAKE FURTHER NOTICE that any objection to any proposed Cure Amount
for any Potential Assumed Contract and Lease must be (a) in writing, (b) state the basis for such
objection with specificity, (c) conform to the Bankruptcy Rules and Local Rules of the Southern
District of Texas, and (d) be filed so as to be actually on or before 4:00 p.m. Central Time on
November 18, 2020. Any other objection to the proposed assumption and assignment of the
Potential Assumed Contracts and Leases, including, without limitation, on adequate assurance
grounds, must be (a) in writing, (b) state the basis for such objection with specificity, (c) conform
to the Bankruptcy Rules and Local Rules of the Southern District of Texas, and (d) be filed so as
to be actually on or before 4:00 p.m. Central Time on November 27, 2020.

        PLEASE TAKE FURTHER NOTICE that pursuant to the Bidding Procedures Order,
the Cure Amounts set forth in the Cure Notice shall be binding on all parties unless an objection
thereto is timely filed and served. If an objection to the assumption and assignment of the Potential

1
    The last four digits of Debtor’s federal tax identification number are (1119).


4830-3251-5278.5
        Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 29 of 30




Assumed Contracts and Leases or to the Cure Notice and any Cure Amount cannot be resolved
consensually among the parties, the Court will set a hearing to determine such matters as soon
thereafter as is practicable, and the Debtor is permitted to give notice only to the objecting party
and those parties who have filed a notice of appearance. The failure to timely file and serve an
objection shall be deemed consent to the assumption and assignment of the Potential Assumed
Contracts and Leases and to the Cure Amounts, and any and all objections thereto shall be deemed
forever released and waived.

        PLEASE TAKE FURTHER NOTICE that the inclusion of any contracts or leases on
Exhibit A hereto shall not constitute or be deemed to be a determination or admission by the
Debtor that such document is, in fact, an executory contract or unexpired lease within the meaning
of the Bankruptcy Code (all rights with respect thereto being expressly reserved).


Respectfully submitted this _____ day of November, 2020.


                                              GRAY REED

                                              1300 Post Oak Blvd., Suite 2000
                                              Houston, Texas 77056
                                              Telephone: (713) 986-7000
                                              Facsimile: (713) 986-7100

                                              By: /s/
                                                 Paul D. Moak
                                                 Texas Bar No. 00794316
                                                 Aaron M. Kaufman
                                                 Texas Bar No. 24060067
                                                 Lydia R. Webb
                                                 Texas Bar No. 24083758
                                                 pmoak@grayreed.com
                                                 akaufman@grayreed.com
                                                 lwebb@grayreed.com

                                              PROPOSED COUNSEL TO THE DEBTOR

                                 CERTIFICATE OF SERVICE

       I do hereby certify that on November ____, 2020 a true and correct copy of the foregoing
pleading was served via CM/ECF to all parties authorized to receive electronic notice in this case
and on the parties appearing on the attached service list via first class U.S. mail, postage prepaid.


                                               /s/
                                               Paul D. Moak


4830-3251-5278.5
        Case 20-34879 Document 55-1 Filed in TXSB on 10/12/20 Page 30 of 30




                                       Exhibit A

                   Schedule of Executory Contracts and Unexpired Lease




4830-3251-5278.5
